Exhibit 10.24

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made this 17th day of June, 2003, between Todhunter International, Inc., a
Delaware corporation (“Employer”), and Thomas A. Valdes (“Executive”).

 

The original Executive Employment Agreement between Employer and Executive was
entered into as of July 15, 1999.  Employer and Executive desire to amend and
restate the Executive Employment Agreement in accordance with the terms and
conditions set forth in this Agreement.

 

The parties hereto, in consideration of the mutual covenants contained herein,
agree upon the following terms of employment of Executive by Employer:

 

1.                                       Employment and Term.  Subject to the
terms and conditions herein, Employer hereby employs Executive and Executive
hereby accepts employment for a  term commencing on the date hereof and ending
at the close of business on September 30, 2008 (the “Employment Period”), unless
sooner terminated as hereinafter provided.  The Employment Period shall continue
automatically for additional periods of one (1) year each under the same terms
and conditions unless either party shall have given written notice of
termination at least ninety (90) days before the end of the then current term. 
All references herein to the Employment Period shall refer to both the initial
Employment Period and any such successive Employment Periods.

 

2.                                       Duties.  Executive shall serve as
Executive Vice President of the Employer.  Executive shall perform the duties
generally of a Executive Vice President for Employer and shall have such
specific responsibilities, duties and authorities as shall from time to time be
assigned by the Chief Executive Officer or the Board of Directors of Employer
(“Board of Directors”).   Executive shall devote substantially all of his
working time and efforts to the business and affairs of Employer and its
subsidiaries.  Executive shall not be required to relocate his office or
residence outside of Palm Beach County, Florida.

 

3.                                       Compensation.

 

A.                                   Salary.  For all duties to be performed by
Executive in any capacity hereunder, Executive shall be paid an annual salary
(the “Base Salary”) at a rate determined by the Board of Directors of not less
than $287,804 per year payable monthly or in such more frequent installments as
Employer customarily pays its other executives.  The Board of Directors may
authorize upward compensation adjustments by way of salary, bonus or otherwise,
as it deems appropriate during the Employment Period or any extension hereof. 
The Base Salary, as amended and determined herein from time to time, shall
constitute “Base Salary” for purposes of this Agreement.

 

B.                                     Bonus.  In addition to the Base Salary,
Employer shall pay Executive within sixty (60) days after the end of each fiscal
year (including any partial fiscal year) of Employer which occurs during the
Employment Period a cash bonus (the “Base Bonus”) in an amount determined by the
Board of Directors but in no event less than $92,610 per year (prorated for any
partial fiscal year).  The amount of the bonus may exceed such amount to the
extent earned in accordance with performance targets, measurements and such
other criteria as shall be established for such fiscal year by the Board of
Directors.  The Base Bonus, as

 

--------------------------------------------------------------------------------


 

amended and determined herein from time to time, shall constitute “Base Bonus”
for purposes of this Agreement.  If this Agreement is terminated prior to the
end of a fiscal year for any reason, except as set forth in 4(C) or 4(E)(4), the
amount of bonus shall be prorated for the number of days elapsed in such fiscal
year prior to the date of termination.

 

C.                                     Vacation.  Executive shall be entitled
each year to a reasonable period of paid vacation.

 

D.                                    Fringe Benefits.  Executive shall be
entitled to participate in or receive benefits under any employee benefit plan,
program or arrangement made available by Employer or its subsidiaries in the
future to its executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.  If and to the extent that any benefit is not or cannot be
paid or provided under any plan, program, or arrangement of Employer, then
Employer will itself pay or provide for the payment to Executive and Executive’s
dependents and beneficiaries, of such benefits along with, in the case of any
benefit described in this Section 3(D) which is subject to tax because it is not
or cannot be paid or provided under any such plan, program or arrangement of
Employer, an additional amount such that after payment by Executive and
Executive’s dependents or beneficiaries, as the case may be, of all taxes so
imposed, the recipient retains an amount equal to such taxes.  Notwithstanding
the foregoing, and subject to Section 4(G) and 5(B) hereof, for purposes of
determining the period of continuation coverage to which Executive or any of
Executive’s dependents is entitled to pursuant to Section 4980B of the Internal
Revenue Code of 1986, as amended, under Employer’s medical, dental, and other
group health plans, or successor plans, Executive’s “qualifying event” shall be
his Date of Termination and Executive shall be considered to have remained
actively employed on a full-time basis through that date.

 

E.                                      Expenses.  It is understood that
Executive will from time to time incur reasonable expenses in conjunction with
his employment.  Employer will promptly reimburse him for any such expenses of
which he shall present a signed itemized written account setting forth the
amount and nature of each such expenditure, and in addition, with respect to
travel or entertainment, the business purpose, the nature of discussions and
other person or persons involved and such other information as Employer may
reasonably require; provided that such expenses are incurred and accounted for
in accordance with such other policies and procedures then established by
Employer.

 

F.                                      D&O Coverage.  If immediately prior to
Executive’s Date of Termination Executive was covered as an insured under
Employer’s D&O Insurance, Employer will be obligated to continue Executive’s
coverage under Employer’s D&O Insurance or provide Executive with similar
coverage, in either case, on substantially the same terms and conditions until
the third anniversary of the date of Executive’s Date of Termination.

 

4.                                       Termination.  Unless otherwise  agreed
to in writing by Employer and Executive, Executive’s employment hereunder may be
terminated under the following circumstances, in addition to terminations
pursuant to Section 5 hereof:

 

A.                                   Death.  Executive’s death.

 

B.                                     Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness (such incapacity being
determined by the Board of Directors in its sole reasonable discretion),
Executive shall have been absent from his full-time duties as described
hereunder

 

2

--------------------------------------------------------------------------------


 

for the entire period of six (6) consecutive months, Employer may terminate
Executive’s employment hereunder.

 

C.                                     Cause.

 

i.                                          Employer may terminate Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean that (a) Executive is convicted of a felony which, in the sole
determination of the Board of Directors, would have a material adverse effect on
Executive’s ability to perform his duties hereunder or on the business or
reputation of Employer; (b) Executive has exhibited gross misconduct resulting
in material harm to Employer, its business or reputation; (c) Executive has
willfully misappropriated Employer assets or has otherwise willfully defrauded
Employer, including without limitation by fraud, theft, embezzlement, or breach
of a fiduciary duty involving personal profit; (d) Executive has intentionally
failed to perform his duties hereunder; or (e) Executive has breached any
provision of this Agreement.  For the purposes of this Section 4(C)(i), no act
or failure to act on Executive’s part shall be considered “willful” unless done,
or omitted to be done, by him not in good faith and without reasonable belief
that his action or omission was in the best interests of Employer.

 

ii.                                       Notwithstanding the foregoing, any
termination of Executive shall not be considered a termination for Cause
pursuant to this Section 4, and shall be considered a termination Without Cause
pursuant to Section 4(D) hereof, if such termination is effected without:  (a)
reasonable notice to Executive setting forth the reasons for Employer’s
intention to terminate for Cause; (b) an opportunity for Executive, together
with his counsel, to be heard before the Board of Directors; and (c) delivery to
Executive of a Notice of Termination as provided for in Section 4(I) hereof from
the Board of Directors finding that in the good faith opinion of the Board of
Directors, Executive was guilty of conduct set forth above in the preceding
sentence, and specifying the particulars thereof in detail.

 

D.                                    Without Cause.  Any termination of
Executive by Employer (including any action which is deemed a termination of
Executive pursuant to Section 4(F) hereof), other than a termination pursuant to
Sections 1 and 4(A)-4(C) hereof, shall be deemed a termination Without Cause.

 

E.                                      Termination by Executive.  Executive may
terminate this Agreement (1) due to Executive’s retirement; provided that
Executive provides Employer with thirty (30) days written notice, pursuant to
Section 4(I), prior to the effective date of such retirement, as shall be stated
in such notice; (2) for reasons set forth in Section 4(F)(iii), (iv) and (v),
provided, however, that Executive provides Employer with ten (10) days written
notice pursuant to Section 4(I); (3) as provided in Section 1; and (4) for any
other reason other than Executive’s retirement, provided that Executive provides
Employer with thirty (30) days written notice prior to the effective date of
such termination, as shall be stated in such notice.

 

F.                                      Other Events of Termination.  The
following circumstances shall specifically be deemed a termination Without Cause
of Executive’s employment by Employer:

 

i.                                          a vote by the Board of Directors to
terminate Executive Without Cause, as defined in Section 4(D) hereof;

 

ii.                                       any termination of Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 4(I) hereof;

 

3

--------------------------------------------------------------------------------


 

iii.                                    a breach by Employer of this Agreement,
and a subsequent election by Executive to terminate this Agreement pursuant to
Section 4(E) above;

 

iv.                                   the performance of any other act by
Employer which is designed to prevent and does prevent Executive from properly
performing the authorities, duties and responsibilities of his employment
hereunder; or

 

v.                                      Executive voluntarily terminates his
employment for “Good Reason.”  Good Reason shall mean (a) any material
diminution by Executive’s supervisor or the Board of Directors, as the case may
be, of Executive’s position, duties, or responsibilities; (b) any reduction in
Executive’s salary or Executive’s benefits described in Section 3(D), other than
a reduction affecting all executive officers; or (c) the relocation of
Employer’s headquarters outside of Palm Beach County, Florida.

 

G.                                     Payments if Without Cause or for Good
Reason.  If Executive’s employment is terminated for any reason pursuant to
Section 4(D) or 4(E)(2) hereof, Employer shall continue to pay Executive his
then Base Salary and then Base Bonus in accordance with and at such times
specified in Sections 3(A) and 3(B) and provide the benefits pursuant to
Section 3(D) for the greater of: (1) one (1) year from the Date of Termination,
or (2) the balance of the Employment Period (the then Base Bonus to be prorated
for any partial fiscal year).  In addition, the vesting schedules, if any, under
all stock options held by Executive shall continue to run to the maximum extent
permitted by applicable law.

 

H.                                    Payments Under Other Terminations.  If
Executive’s employment is terminated pursuant to Sections 1, 4(A), 4(B), 4(C),
4(E)(1) or 4(E)(4) hereof, on and after the Date of Termination Employer shall
no longer be obligated to pay Executive any amounts payable hereunder for such
period, whether in the form of Base Salary, Base Bonus or otherwise, and
Executive shall have no right to compensation or other benefits hereunder for
any such period.  Notwithstanding the foregoing, Employer shall be obligated to
pay to Executive all amounts payable hereunder and otherwise, through and
including the Date of Termination, whether such amounts were payable prior to
the date of termination or thereafter, and Executive shall be entitled to
receive any extension of benefits beyond the Date of Termination, provided that
(1) such benefits were received by Executive prior to the Date of Termination
and (2) such extension is customarily offered by Employer to its employees or is
otherwise required by applicable law.

 

I.                                         Notice of Termination.  Any
termination of Executive’s employment by Employer or by Executive (other than
termination pursuant to Section 4(A) hereof) shall be communicated by written
Notice of Termination to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall (1)
indicate the specific termination provision in this Agreement relied upon; (2)
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated; and (3) contain any other information required by this Agreement.

 

J.                                        Effective Date of Termination.  For
purposes of Section 3(F) and this Section 4, “Date of Termination” shall mean:
(1) if Executive’s employment is terminated by providing written notice of
termination pursuant to Section 1 hereof, as of September 30, 2008, or the
September 30 immediately subsequent to the provision of such written notice of
termination if such notice is provided after September 30, 2008; (2) if
Executive’s employment is terminated by his death, the date of his death; (3) if
Executive’s employment is terminated pursuant to Section 4(B) hereof, the
termination date stated in the written notice sent by

 

4

--------------------------------------------------------------------------------


 

Employer after the expiration of six (6) consecutive months of Executive’s
incapacity due to physical or mental illness, as set forth in Section 4(B)
hereof (provided that Executive shall not have returned to the performance of
his duties on a full-time basis during such six (6) month period); (4) if
Executive’s employment is terminated pursuant to Sections 4(C) or 4(D) hereof,
the effective date of termination specified in the Notice of Termination is
communicated to Executive pursuant to Section 4(I) hereof; (5) if Executive’s
employment is terminated pursuant to Section 4(E) hereof, the effective
termination date stated in the written notice received by Employer; or (6) if
deemed terminated pursuant to Section 4(F) hereof, the date of such action which
is deemed a termination of Executive by Employer.

 

5.                                       Termination of Employment Upon Change
of Control.

 

A.                                   Certain Definitions.

 

i.                                          “Change of Control” shall mean:

 

(a)                                  The acquisition by any person, entity or
“group” required to file a Schedule 13D or Schedule 14D-1 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for
this purpose, any of the following that acquires beneficial ownership of voting
securities of Employer, including shares acquired pursuant to the exercise of
options or warrants, or conversion of preferred stock outstanding as of the date
hereof: (i) CL Financial, Ltd., Angostura Ltd., or any of their affiliates; (ii)
Employer, its affiliates or subsidiaries; (iii) V&S Vin & Spirit AB, its
affiliates or subsidiaries, solely in connection with a transaction with
Employer, its affiliates or subsidiaries approved by the Board of Directors; or
(iv) any employee benefit plan of Employer, or its affiliates or subsidiaries),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of over 40% (in one or more transactions, in the aggregate) of
either the then outstanding shares of common stock or the combined voting power
of Employer’s then outstanding voting securities entitled to vote generally in
the election of directors; or

 

(b)                                 An election or appointment to the Board of
Directors by virtue of which the individuals who immediately prior thereto
constituted the Board of Directors (the “Incumbent Board”) no longer constitute
at least a majority of the Board of Directors (other than an election or
appointment of a director or directors precipitated by CL Financial, Ltd.,
Angostura Ltd., V&S Vin & Spirit AB, or any of their affiliates, or by the Board
of Directors if at that time at least a majority are individuals who are
directors on the date hereof), provided that any person who becomes a director
subsequent to the date hereof whose election, or nomination for election by
Employer’s stockholders, was approved by a vote of at least a majority of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of Employer, as such
terms are used in Rule 14a-1 promulgated under the Exchange Act) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or

 

(c)                                  Approval by the stockholders of Employer
of: (i) a reorganization, merger or consolidation by reason of which persons who
were the stockholders of Employer immediately prior to such reorganization,
merger or consolidation do not, immediately thereafter, own more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities; or (ii) a liquidation or dissolution of Employer
or the sale of all or substantially all of the assets of Employer, whether such
assets are held

 

5

--------------------------------------------------------------------------------


 

directly or indirectly (excluding the currently proposed joint ventures with
affiliates of CL Financial, Ltd. and/or V&S Vin & Spirit AB, if such
transactions constitute a sale of substantially all of the assets of Employer).

 

ii.                                       “Date of Termination,” for the
purposes of this Section 5, means the date of receipt by Executive of a notice
of termination of employment from Employer or any later date specified therein,
or the date Executive delivers a letter of resignation to Employer.

 

iii.                                    The “Effective Date” shall be the date
on which a Change of Control occurs.  Anything in this Agreement to the contrary
notwithstanding, if Executive’s employment with Employer is terminated prior to
the date on which a Change of Control occurs, and it is reasonably demonstrated
that such termination (a) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (b) otherwise arose
in connection with or anticipation of a Change of Control, then for all purposes
of this Agreement the “Effective Date” shall mean the date immediately prior to
the date of such termination.

 

B.                                     Obligations of Employer upon
Termination.  If within one (1) year following the Effective Date of a Change of
Control, Executive’s employment is deemed terminated Without Cause within the
two-year period immediately preceding the end of the Employment Period, then in
addition to any amount payable under Section 4(G), Employer shall pay to
Executive in a lump sum in cash within thirty (30) days after the Date of
Termination to the extent not theretofore paid, an amount equal to (i) two times
Executive’s then Base Salary, two times the then Base Bonus, and the benefits
provided pursuant to Section 3(D), less (ii) the amount payable under
Section 4(G) (except that Executive, at his option, may choose to continue to
have he and his family covered, to the extent they are then covered, by
Employer’s health plan in lieu of receiving a lump sum payment for that benefit,
and Employer shall use reasonable efforts to cooperate in such event); provided,
however, that if the amount calculated under this Section 5(B) is a negative
number, Executive shall not be deemed to owe that amount to Employer.

 

C.                                     Non-exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by Employer or its subsidiaries and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any stock option or other agreements with
Employer or any of its subsidiaries.  Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, policy, practice or
program of Employer or any of its subsidiaries at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program; provided that the vesting schedules, if any, under all stock options
held by Executive shall continue to run to the maximum extent permitted by
applicable law.

 

D.                                    Interest.  Without limiting the rights of
Executive at law or in equity, if Employer fails to make any payment or provide
any benefit required to be made or provided hereunder on a timely basis,
Employer will pay interest on the amount or value thereof at any annualized rate
of interest equal to the so-called composite “prime rate” as quoted from time to
time during the relevant period in the Eastern Edition of The Wall Street
Journal.  Such interest will be payable as it accrues on demand.  Any change in
such prime rate will be effective on and as of the date of such change.

 

6

--------------------------------------------------------------------------------


 

6.                                       Confidentiality.

 

A.                                   In the course of his employment, Employer
or any of its subsidiaries may disclose or make known to Executive, and
Executive may be given access to or may become acquainted with, certain
information, trade secrets or both, including but not limited to confidential
information and trade secrets regarding tapes, computer programs, designs,
skills, procedures, formulations, methods, documentation, drawings, facilities,
customers, policies, marketing, pricing, customer lists and leads, and other
information and know-how, all relating to or useful in Employer’s business or
the business of its subsidiaries and/or affiliates (collectively, the
“Information”), and which Employer considers proprietary, desires to maintain
confidential and is not in the public domain.  During the Employment Period and
at all times thereafter, Executive shall not in any manner, either directly or
indirectly, divulge, disclose or communicate to any person or firm, except to or
for Employer’s benefit as directed by Employer or except as required by
applicable law or court process (but only after giving Employer written notice
so that Employer may attempt to obtain a protective order), any of the
Information which he may have acquired in the course of or as an incident to his
employment by Employer, the parties agreeing that such information affects the
successful and effective conduct of Employer’s business and its goodwill, and
that any breach of the terms of this Section 6 is a material breach of this
Agreement.

 

B.                                     All equipment, documents, memoranda,
reports, records, files, materials, samples, books, correspondence, lists, other
written and graphic records, and the like (collectively, the “Materials”)
affecting or relating to the business of Employer or of its subsidiaries and/or
affiliates, which Executive shall prepare, use, construct, observe, possess or
control shall be and remain Employer’s sole property or in Employer’s exclusive
custody, and must not be removed from the premises of Employer except as
directed by Employer’s Board of Directors in writing.  Promptly upon termination
of the Agreement or Executive’s employment hereunder for any reason, or
otherwise upon request of the Chief Executive Officer of Employer, the
Information, the Materials and all copies thereof in the custody or control of
Executive shall be delivered to Employer.

 

7.                                       Restrictive Covenant.

 

A.                                   During the Employment Period and, if
Executive is terminated for Cause or if Executive terminates his employment
pursuant to Sections 4(B), 4(E)(1) or 4(E)(4), for a period of two (2) years
thereafter, Executive will not, directly or indirectly:

 

i.                                          engage in any trade or business in
any capacity in the liquor industry, anywhere in the United States or such other
country or countries in which Employer actively engages in its trade or business
as of the Date of Termination (“Territory”);

 

ii.                                       become associated as a manager,
supervisor, employee, consultant, advisor, control shareholder (either
individually or as part of an affiliated group), or otherwise of any person,
corporation or entity engaging in any capacity in the liquor industry anywhere
in the Territory;

 

iii.                                    call upon any client or clients of
Employer or any of its subsidiaries for the purpose of selling or soliciting for
any person, corporation or entity, other than any of Employer or its
subsidiaries, sales of any products, processes, or services in any capacity in
the liquor industry within the Territory;

 

7

--------------------------------------------------------------------------------


 

iv.                                   divert, solicit or take away any such
client or clients of Employer or any of its subsidiaries for the purpose of
selling any products or services in any capacity in the liquor industry; and
service any contracts or accounts relating to any products or services in any
capacity in the liquor industry for any person, corporation or entity other than
Employer or any of its subsidiaries; or

 

v.                                      induce, influence, combine or conspire
with, or attempt to induce, influence, combine or conspire with, any of the
officers or employees of Employer or any of its subsidiaries to terminate his or
her employment with or to compete against Employer or any of its subsidiaries in
any capacity in the liquor industry.

 

B.                                     During the Employment Period and, if
Executive’s employment hereunder is terminated pursuant to Sections 4(D),
4(E)(2) or 4(F), for a period thereafter that is the lesser of (a) any
additional periods with respect to which Executive continues to receive Base
Salary, Base Bonus and the benefits described in Section 3(D) under this
Agreement (e.g., Sections 4(G) and 5(B)), or (b) two (2) years after the
Employment Period, Executive will not, directly or indirectly:

 

i.                                          engage in any trade or business
directly competitive with that of any of Employer or any of its subsidiaries,
anywhere within the Territory;

 

ii.                                       become associated as a manager,
supervisor, employee, consultant, advisor, control shareholder (either
individually or as part of an affiliated group), or otherwise of any person,
corporation or entity engaging in any trade or business directly competitive
with those of Employer or any of its subsidiaries anywhere in the Territory;

 

iii.                                    call upon any client or clients of
Employer or any of its subsidiaries for the purpose of selling or soliciting for
any person, corporation or entity, other than any of Employer or its
subsidiaries, sales of any products, processes, or services directly competitive
with any trade or business of Employer or any of its subsidiaries within the
Territory;

 

iv.                                   divert, solicit or take away any such
client or clients of Employer or any of its subsidiaries for the purpose of
selling any products or services directly competitive with any trade or business
of Employer or any of its subsidiaries; and service any contracts or accounts
relating to any products or services directly competitive with any trade or
business of Employer or any of its subsidiaries for any person, corporation or
entity other than Employer or any of its subsidiaries; or

 

v.                                      induce, influence, combine or conspire
with, or attempt to induce, influence, combine or conspire with, any of the
officers or employees of Employer or any of its subsidiaries to terminate his or
her employment with or to directly compete against any trade or business of
Employer or any of its subsidiaries.

 

C.                                     During the Employment Period and, if
Executive’s employment hereunder is terminated effective as of the end of the
Employment Period pursuant to Section 1, for a period of one (1) year
thereafter, Executive will not, directly or indirectly:

 

i.                                          engage in any trade or business
directly competitive with the production, importing or marketing of premium
branded rum by Employer or any of its subsidiaries, anywhere within the
Territory;

 

8

--------------------------------------------------------------------------------


 

ii.                                       become associated as a manager,
supervisor, employee, consultant, advisor, control shareholder (either
individually or as part of an affiliated group), or otherwise of any person,
corporation or entity engaging in any trade or business directly competitive
with the production, importing or marketing of premium branded rum by Employer
or any of its subsidiaries anywhere in the Territory;

 

iii.                                    call upon any client or clients of
Employer or any of its subsidiaries for the purpose of selling or soliciting for
any person, corporation or entity, other than any of Employer or its
subsidiaries, sales of any products, processes, or services directly competitive
with the production, importing or marketing of premium branded rum by Employer
or any of its subsidiaries within the Territory;

 

iv.                                   divert, solicit or take away any such
client or clients of Employer or any of its subsidiaries for the purpose of
selling any products or services directly competitive with the production,
importing or marketing of premium branded rum by Employer or any of its
subsidiaries; and service any contracts or accounts relating to any products or
services directly competitive with the production, importing or marketing of
premium branded rum by Employer or any of its subsidiaries for any person,
corporation or entity other than Employer or any of its subsidiaries; or

 

v.                                      induce, influence, combine or conspire
with, or attempt to induce, influence, combine or conspire with, any of the
officers or employees of Employer or any of its subsidiaries to terminate his or
her employment with or to directly compete against the production, importing or
marketing of premium branded rum by Employer or any of its subsidiaries.

 

D.                                    Notwithstanding anything to the contrary
in this Agreement, Executive shall not be precluded from owning less than five
percent (5%) of the outstanding capital stock of any company whose stock is
traded on an established stock exchange or quoted on Nasdaq.  Should any of the
time periods or the geographic area set forth in this Section 7 be held to be
unreasonable by any court of competent subject matter jurisdiction, the parties
hereto agree to petition such court to reduce the time period or geographic area
to the maximum permitted by governing law.

 

8.                                       Assignments.  No party shall assign his
or its rights or obligations under this Agreement without the prior written
consent of the other party to this Agreement.

 

9.                                       Amendments.  The provisions of this
Agreement may not be amended, supplemented, waived or changed orally, but only
by a writing signed by the party as to whom enforcement of any such amendment,
supplement, waiver or modification is sought and making specific reference to
this Agreement.

 

10.                                 Remedies.  If a party commits a material
breach, or is about to commit a material breach, of any of the provisions of
this Agreement, the other party shall have the right to have the provisions of
this Agreement specifically enforced by any court having equity jurisdiction
without being required to post bond or other security and without having to
prove the inadequacy of the available remedies at law, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the non-breaching party and that the money damages will not provide an
adequate remedy to the non-breaching party.  In addition, the non-breaching
party may take all such other actions and remedies available to it under law

 

9

--------------------------------------------------------------------------------


 

or in equity and shall be entitled to such damages as it can show it has
sustained, by reason of such breach.

 

11.                                 Surrender of Books and Records.  Executive
acknowledges that all lists, books, records, literature, products and any other
materials owned by Employer or its subsidiaries or used by them in connection
with the conduct of their business, shall at all times remain the property of
Employer and its subsidiaries and that upon termination of employment hereunder,
irrespective of the time, manner or cause of said termination, Executive will
surrender to Employer and its subsidiaries all such lists, books, records,
literature, products and other materials.

 

12.                                 Severability.  If any provision of this
Agreement or any other agreement entered into pursuant to this Agreement is
contrary to, prohibited by or deemed invalid under applicable law or regulation,
such provision shall be inapplicable and deemed omitted to the extent so
contrary, prohibited or invalid, but the remainder of this Agreement shall not
be invalidated thereby and shall be given full force and effect so far as
possible.  If any provision of this Agreement may be construed in two or more
ways, one of which would render the provision invalid or otherwise voidable or
unenforceable and another of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable.

 

13.                                 Notices.  All notices, requests, consents
and other communications required or permitted under this Agreement shall be in
writing (including electronic transmission) and shall be (as elected by the
person giving such notice) hand delivered by messenger or courier service,
electronically transmitted, or mailed (airmail if international) by registered
or certified mail (postage prepaid), return receipt requested, addressed to:

 

If to Employer:

With a copy to:

 

 

Todhunter International, Inc.

Gunster, Yoakley & Stewart, P.A.

222 Lakeview Avenue

777 South Flagler Drive

Suite 1500

Suite 500 East

West Palm Beach, Florida 33401

West Palm Beach, Florida 33401

(561) 655-8977

(561) 650-0553

Fax: (561) 655-9718

Fax: (561) 655-5677

Attn: Jay S. Maltby

Attn: Michael V. Mitrione, Esq.

 

If to Employee:

 

Thomas A. Valdes

 

 

Telephone:

 

Fax:

 

 

or to such other address as any party may designate by notice complying with the
terms of this Section.  Each such notice shall be deemed delivered (a) on the
date delivered if by personal delivery; (b) on the date of transmission with
confirmed answer back if by electronic transmission; and (c) on the date upon
which the return receipt is signed or delivery is refused or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

 

10

--------------------------------------------------------------------------------


 

14.                                 Binding Effect.  All of the terms and
provisions of this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and permitted assigns, whether so
expressed or not.

 

15.                                 Waiver.  The failure or delay of any party
at any time to require performance by another party of any provision of this
Agreement, even if known, shall not affect the right of such party to require
performance of that provision or to exercise any right, power or remedy under
this Agreement.  Any waiver by any party of any breach of any provision of this
Agreement should not be construed as a waiver of any continuing or succeeding
breach of such provision, a waiver of the provision itself, or a waiver of any
right, power or remedy under this Agreement.  No notice to or demand on any
party in any circumstance shall, of itself, entitle such party to any other or
further notice or demand in similar or other circumstances.

 

16.                                 Governing Law.  This Agreement and all
transactions contemplated by this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Florida.

 

17.                                 Jurisdiction and Venue.  The parties
acknowledge that a substantial portion of the negotiations, anticipated
performance and execution of this Agreement occurred or shall occur in Palm
Beach County, Florida.  Any civil action or legal proceeding arising out of or
relating to this Agreement shall be brought in the courts of record of the State
of Florida in Palm Beach County or the United States District Court, Southern
District of Florida, West Palm Beach Division.  Each party consents to the
jurisdiction of such court in any such civil action or legal proceeding and
waives any objection to the laying of venue of any such civil action or legal
proceeding in such court.  Service of any court paper may be effected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws, rules of procedure or local rules.

 

18.                                 Enforcement Costs.  If any civil action,
arbitration or other legal proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, sales and use taxes, court costs and all expenses
even if not taxable as court costs (including, without limitation, all such
fees, taxes, costs and expenses incident to arbitration, appellate, bankruptcy
and post-judgment proceedings), incurred in that civil action, arbitration or
legal proceeding, in addition to any other relief to which such party or parties
may be entitled.  Attorneys’ fees shall include, without limitation, paralegal
fees, investigative fees, administrative costs, sales and use taxes and all
other charges billed by the attorney to the prevailing party.

 

19.                                 Entire Agreement.  This Agreement represents
the entire understanding and agreement between the parties with respect to the
subject matter of this Agreement, and supersedes all other negotiations,
understandings and representations (if any) made by and between such parties
(including, without limitation, any and all prior employment agreements and all
amendments thereto between Executive and Employer).

 

20.                                 No Mitigation Obligation.  Employer hereby
acknowledges that it will be difficult and may be impossible for Executive to
find reasonably comparable employment following the Date of Termination. 
Accordingly, the payment of the severance compensation by Employer to Executive
in accordance with the terms of this Agreement is hereby acknowledged by
Employer to be reasonable and Executive will not be required to mitigate the
amount of any payment

 

11

--------------------------------------------------------------------------------


 

provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
Executive hereunder, or otherwise.

 

21.                                 Survival.  The provisions of Sections 3B and
4 through 21 shall survive any termination or expiration of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

/s/:

Thomas A. Valdes

 

 

 

Thomas A. Valdes, Executive

 

 

 

 

 

 

 

TODHUNTER INTERNATIONAL, INC.

 

 

 

 

 

By:/s/:

Jay S. Maltby

 

 

 

Jay S Maltby

 

 

Chief Executive Officer

 

12

--------------------------------------------------------------------------------